—Proceeding pursuant to CPLR article 78 to review a determination of the respondent, Michael A. Gary, a Justice of the Supreme Court, Kings County, dated May 10, 2002, which summarily adjudged the petitioner guilty of criminal contempt of court and imposed a fine of $500.
Motion by the respondent to dismiss the proceeding.
Ordered that the motion is denied; and it is further,
Adjudged that the petition is granted, on the law, without costs or disbursements, and the determination is annulled.
The summary contempt adjudication was not warranted under the circumstances of this case. The petitioner’s conduct did not disrupt or threaten to disrupt the proceedings nor did it destroy or undermine, or tend seriously to destroy or undermine, the dignity of the court so that the court was unable to continue to conduct its normal business in an appropriate way (see 22 NYCRR 701.2 [a]; Matter of Godosky v LaTor*584ella, 258 AD2d 461; Matter of Doyle v Aison, 216 AD2d 634; Matter of Breitbart v Galligan, 135 AD2d 323). Furthermore, the respondent failed to give any warning to the petitioner that his conduct was deemed to be contumacious prior to adjudicating him in contempt (see 22 NYCRR 701.4; Matter of Abramovitz v LaTorella, 274 AD2d 514; Matter of Godosky v LaTorella, supra), and the petitioner was given no reasonable opportunity to respond to the charge (see 22 NYCRR 701.2; Taylor v Hayes, 418 US 488, 496-500).
The respondent’s remaining contention is without merit. Santucci, J.P., Feuerstein, Luciano and Schmidt, JJ., concur.